IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-81,086-01


                    EX PARTE PHILLIP EDWARD JOHNSON, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. W-59,278-01-A IN THE 47TH DISTRICT COURT
                             FROM POTTER COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession with

intent to deliver a controlled substance and sentenced to eighty years’ imprisonment. The Seventh

Court of Appeals affirmed his conviction. Johnson v. State, No. 07-11-00186-CR (Tex.

App.—Amarillo 2013, no pet.).

        Applicant contends that his appellate counsel rendered ineffective assistance because he

failed to timely notify Applicant that his conviction had been affirmed. We remanded this

application to the trial court for findings of fact and conclusions of law. Appellate counsel filed an
                                                                                                       2

affidavit with the trial court. Based on that affidavit and other evidence in the record, the trial court

made findings of fact and concluded that counsel was not ineffective.

        We disagree. Counsel’s manner of communication did not comply with Ex parte Wilson,

956 S.W.2d 25 (Tex. Crim. App. 1997). We find that Applicant is entitled to the opportunity to file

an out-of-time petition for discretionary review of the judgment of the Seventh Court of Appeals in

cause number 07-11-00186-CR that affirmed his conviction in cause number 59,278-A from the

47th District Court of Potter County. Applicant shall file his petition for discretionary review with

this Court within 30 days of the date on which this Court’s mandate issues.



Delivered: September 17, 2014
Do not publish